Exhibit 10.1

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (the “Agreement”) dated March 2, 2015, (the “Effective
Date”) by and between Genesis Administrative Services, LLC, a Delaware limited
liability company (the “Company”), and Paul Bach (“Executive”).

 

WITNESSETH

 

WHEREAS, prior to the Effective Date, the Executive was employed by the Company
pursuant to an Amended and Restated Employment Agreement effective as of April
1, 2011, as amended (the “Current Employment Agreement”);

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Offer and Acceptance of Employment. The Company hereby agrees to continue to
employ Executive as Executive Vice President and Executive's principal place of
business shall be located at 600S Broad Street Kennett Square PA, 19348;
provided that from time to time, Executive will travel to the Company’s (or its
subsidiaries’ or affiliates’) other offices or locations, as may be necessary,
appropriate or convenient to perform Executive’s duties.  Executive accepts such
employment and agrees to perform the customary responsibilities of such position
during the term of this Agreement. Executive will perform such other duties as
may from time to time be reasonably assigned to Executive by the Chief Executive
Officer of the Company or his designee (the “CEO”), provided such duties are
consistent with and do not interfere with the performance of the duties
described herein and are of a type customarily performed by persons of similar
title with similar companies. Nothing in this Agreement shall preclude Executive
from serving as a director, trustee, officer of, or partner in, any other firm,
trust, corporation or partnership or from pursuing personal investments, as long
as such activities do not interfere with Executive's performance of Executive's
duties hereunder or violate the terms of Section 6 hereof. For purposes of this
Agreement, a transfer of the Executive’s employment among the Company, its
subsidiaries or its affiliates, or to any businesses operated by them (all such
entities together, “Company Group”) shall not be deemed to be a termination of
the Executive’s employment, and the entity to which Executive’s employment is
transferred shall thereafter be deemed to be the Company for purposes of this
Agreement. Executive further agrees to serve as an officer of Genesis
Healthcare, Inc. and any other member of the Company Group.

 

2. Period of Employment.

 

(a)Period of Employment. The period of Executive's employment under this
Agreement shall commence  on the Effective Date and shall, unless sooner
terminated pursuant to Section 4, terminate on the second anniversary of the
Effective Date (such period, as extended from time to time, herein referred to
as the "Term"). Subject to Section 2(b), and if the Term has not been terminated
pursuant to Section 4, on the second anniversary of the Effective Date and on
each anniversary of the Effective Date thereafter (each such anniversary, an
"Automatic Extension Date") the Term shall be extended for an additional period
of one year, except as



 

--------------------------------------------------------------------------------

 

 

otherwise provided in Section 2(b). 

 

(b) Termination of Automatic Extension by Notice. The Company or Executive may
elect to terminate the automatic extension of the Term set forth in Section 2(a)
("Automatic Extension") by giving written notice of such election. Any notice
given hereunder must be given not less than 90 days prior to the second
anniversary of this Agreement or not less than 90 days prior to the applicable
Automatic Extension Date.

 

 

3.Compensation and Benefits.

 

(a) Base Salary. As long as Executive remains an employee of the Company,
Executive will be paid a base salary of $379,569.01 which shall continue at this
rate, subject to adjustment as hereinafter provided. Executive's base salary
shall be reviewed periodically and the Company may increase such base salary, by
an amount, if any, that the Company determines to be appropriate. Any such
increase shall not reduce or limit any other obligation of the Company
hereunder. Executive's annual base salary payable hereunder, as it may be
increased from time to time and without reduction for any amounts deferred as
described below, is referred to herein as "Base Salary". Executive's Base
Salary, as in effect from time to time, may not be reduced by the Company
without Executive's consent, provided that the Base Salary payable under this
paragraph shall be reduced to the extent Executive elects to defer or reduce
such salary under the terms of any deferred compensation or savings plan or
other employee benefit arrangement maintained or established by the Company. The
Company shall pay Executive the portion of Executive's Base Salary not deferred
in accordance with its customary periodic payroll practices.

 

(b) Incentive Compensation.  Executive shall be eligible to participate in
short-term and long-term incentive plans (including any equity incentive plan)
sponsored by the Company or its affiliates after the Effective Date on terms and
conditions similar to those applicable to other senior executive officers of the
Company generally, but at a level generally consistent with Executive's position
with the Company and the Company's then current policies and practices.

 

(c)Benefits, Perquisites and Expenses.

 

(1) Benefits. During the Term, Executive shall be eligible to participate in (1)
each welfare benefit plan sponsored or maintained by the Company, including,
without limitation, each life, hospitalization, medical, dental, health,
accident or disability insurance or similar plan or program of the Company, and
(2) each pension, profit sharing, retirement, deferred compensation or savings
plan sponsored or maintained by the Company, in each case, whether now existing
or established hereafter, to the extent that Executive is eligible to
participate in any such plan under the generally applicable provisions thereof.
With respect to the pension or retirement benefits payable to Executive,
Executive's service credited for purposes of determining Executive's benefits
and vesting shall be determined in accordance with the terms of the applicable
plan or program. Nothing in this Section 3(c), in and of itself, shall be
construed to limit the ability of the Company to amend or terminate any
particular plan, program or arrangement.

 



2

--------------------------------------------------------------------------------

 

 

(2) Vacation. During the Term, Executive shall be entitled to the number of paid
vacation days in each year determined by the Company from time to time for its
senior executive officers, but not less than four (4) weeks in any year.
Executive shall also be entitled to all paid holidays given by the Company to
its senior officers. Except as required by law, vacation days which are not used
during any calendar year may not be accrued, nor shall Executive be entitled to
compensation for unused vacation days, during the Term or upon termination of
employment.

 

(3) Perquisites. During the Term, Executive shall be entitled to receive such
perquisites (e.g., fringe benefits) as are generally provided to other senior
officers of the Company in accordance with the then current policies and
practices of the Company.

 

(4) Business Expenses. During the Term, the Company shall pay or reimburse
Executive for all reasonable expenses incurred or paid by Executive in the
performance of Executive's duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may reasonably
require and if in accordance with the generally applicable written reimbursement
or business expense policies and practices of the Company in effect from time to
time.  Any such expense reimbursement will be made within thirty (30) days
following Executive’s proper submission to the Company of any required
documentation, but in no event later than the last day of the calendar year
following the calendar year in which the reimbursable expense was incurred. 

 

4.Employment Termination.

 

The Term of employment under this Agreement may be earlier terminated only as
follows:

 

(a)Cause. The Company shall have the right to terminate Executive's employment
for Cause. For purposes hereof, a termination by the Company for "Cause" shall
mean termination by action of the CEO upon at least 15 days prior written notice
to Executive specifying the particulars of the action or inaction alleged to
constitute "Cause" because of (1) Executive's conviction of, or plea of guilty
or nolo contendere to, any felony (whether or not involving the Company or any
other member of the Company Group, as defined below) or any other crime
involving moral turpitude which subjects, or if generally known, would subject,
any member of the Company Group to public ridicule or embarrassment, (2) fraud
or other willful misconduct by Executive in respect of Executive's obligations
under this Agreement, or (3) Executive’s continued willful and intentional
failure to substantially comply with the reasonable mandates of the CEO
commensurate with his/her position after a written demand for substantial
compliance is delivered to him/her by the CEO, which demand specifically
identifies the mandate(s) with which the CEO believes he/she has not
substantially complied, and which failure is not substantially corrected by
him/her within 10 days after receipt of such demand.  Executive shall not be
considered to have failed to substantially comply if (I) he/she fails to so
comply by reason of total or partial incapacity due to physical or mental
illness or (II) the requested action is illegal. For the avoidance of
doubt, Executive shall not be subject to termination for Cause if Executive acts
or refrains from acting:  (1) in reliance upon and in accordance with a
resolution duly adopted by the Board of Directors of Genesis Healthcare, Inc.
(the “Board”); (2) in reliance upon and in accordance with the advice of outside
counsel to the Company; or (3) in the good faith reasonable

3

--------------------------------------------------------------------------------

 

 

belief that an action is in the best interests of the Company (or in the case of
refraining from taking an action, that such action is not in the best interests
of the Company), provided, however, that the Executive may not act or refrain
from acting in reliance upon this Clause (3) where the CEO has issued a written
demand specifically directing the Executive to take or refrain from taking a
specified action.

 

(b) Without Cause. Notwithstanding anything to the contrary contained in this
Agreement, the Company may, at any time after at least 90 days prior written
notice in accordance with Section 4(f) hereof to Executive, terminate
Executive's employment hereunder without Cause.

 

(c) Death or Disability. If Executive dies, Executive's employment shall
terminate as of the date of death. If Executive develops a disability, the
Company may terminate Executive's employment for Disability. As used in this
Agreement, the term "Disability" shall mean incapacity due to physical or mental
illness which has caused Executive to be unable to perform the essential
functions of Executive’s position with a reasonable accommodation with the
Company on a full time basis for (1) a period of six consecutive months, or (2)
for shorter periods aggregating more than six months in any twelve month period.
During any period of Disability, Executive agrees to submit to reasonable
medical examinations upon the reasonable request, and at the expense, of the
Company.

 

(d)



Good Reason. 

 

(1)Except as provided in Section 4(d)(2), Executive may terminate Executive's
employment at any time during the Term of this Agreement for Good Reason upon
not less than thirty (30) days’ prior written notice given within one hundred
and twenty (120) days after the event purportedly giving rise to Executive’s
right to elect; provided, however, that the Company has not cured or otherwise
corrected such event prior to the expiration of such 30-day period. For purposes
of this Agreement, "Good Reason" shall mean any of the following, without
Executive's written consent:

 

(A)  the assignment to Executive by the Company of any duties materially
adversely inconsistent with Executive's status with the Company or a substantial
alteration in the nature or status of Executive's responsibilities from those in
effect on the Effective Date, or a reduction in Executive's titles or offices as
in effect on the Effective Date, or any removal of Executive from, or any
failure to reelect Executive to, any of such positions, except in connection
with the termination of Executive's employment for Disability or Cause or as a
result of Executive's death or by Executive other than for Good Reason;

 

(B)  a reduction by the Company in Executive's Base Salary as in effect on the
date hereof or as the same may be increased from time to time during the term of
this Agreement;

 

(C) Executive ceases to participate in long-term incentive plans (including any
equity incentive plan) sponsored by the Company or its affiliates after the
Effective Date, on terms and conditions similar to those applicable to other
senior executive officers of the

4

--------------------------------------------------------------------------------

 

 

Company generally, but at a level generally consistent with Executive's position
with the Company and the Company's then current policies and practices;

 

(D)  any relocation of Executive's principal place of employment to a location
more than forty-five (45) miles from Executive’s current residence to the
proposed relocated principal place of employment; provided, however, that, if
Executive currently resides more than forty-five (45) miles from the location
set forth in Section 1 of this Agreement, any relocation of Executive's
principal place of employment to a location more than ten (10) miles further
than the distance from Executive’s current residence to the location set forth
in Section 1 of this Agreement. 

 

(e) Executive's Voluntary Termination. Notwithstanding anything to the contrary
contained in this Agreement, Executive may, at any time after at least 90 days
prior written notice in accordance with Section 4(g) hereof to the Company,
terminate voluntarily Executive's employment hereunder.  Upon receiving such
notice, the Company may relieve Executive of some or all of Executive’s duties
at any time during the notice period without constituting “Good Reason” for
termination.

 

(f) Expiration of Term. Executive’s employment with the Company and its
subsidiaries shall cease automatically on the expiration of the Term if the
Agreement is not renewed pursuant to Section 2(b) of this Agreement
(“Termination by Non-Renewal”).

 

(g) Notice of Termination. Any termination, except for death, pursuant to this
Section 4 shall be communicated by a Notice of Termination. For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice which shall
indicate those specific termination provisions in this Agreement relied upon and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive's employment under the provision so
indicated.

 

(h) Date of Termination. "Date of Termination" shall mean (1) if this Agreement
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to Executive (provided that Executive shall not have returned to the
performance of Executive's duties on a full-time basis during such 30-day
period), (2) if Executive's employment is terminated due to Executive's death,
on the date of death; (3) if Executive's employment is terminated due to
Executive's voluntary resignation pursuant to Section 4(e), the date specified
in the notice given in accordance with said section; or (4) if Executive's
employment is terminated for any other reason, the date specified in the Notice
of Termination in accordance with this Agreement.

 

5.



Payments upon Termination.

 

(a) Termination Due to Death or Disability.  Upon Executive's death or the
termination of Executive's employment by reason of the Disability of Executive,
to the extent not theretofore paid or provided, (1) the Company shall pay to
Executive's estate or Executive, as applicable, (A) Executive's full Base Salary
and other accrued benefits earned up to the last day of the month of Executive's
death or termination of employment by reason of Executive's Disability in a lump
sum 30 days after the Date of Termination or as otherwise required by applicable
law, (B) all deferred compensation of any kind (in accordance with the terms of
the plan), including, without

5

--------------------------------------------------------------------------------

 

 

limitation, any amounts earned but not yet paid under any bonus plan in a lump
sum 30 days after the Date of Termination, and (C) if any bonus, under any bonus
plan of the Company, shall be payable in respect of the year in which
Executive's death or termination of employment by reason of Executive's
Disability occurs, such bonus(es) prorated up to the last day of the month of
Executive's death or termination of employment by reason of Executive's
Disability in a lump sum 30 days after the Date of Termination, and (2) all
restricted stock, stock option and performance share awards made to Executive
and outstanding as of the Date of Termination shall automatically become fully
vested as of the Date of Termination.

 

(b) Termination for Cause and Resignation Without Good Reason. If Executive's
employment shall be terminated for Cause or Executive resigns during the Term
without Good Reason, the Company shall pay Executive, within 30 days after the
Date of Termination or as otherwise required by applicable law (i) Executive's
full Base Salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given and (ii) all deferred compensation of any
kind to which Executive is entitled on his Date of Termination in accordance
with the terms of any deferred compensation agreement. The Company shall have no
further obligations to Executive under this Agreement.

 

(c) Termination by Executive for Good Reason or by the Company for Reasons other
than Cause, Disability or Death.



In the event (A) the Company terminates Executive's employment during the Term
other than for Cause, death, or Disability (including if the Company terminates
Executive’s employment by Non-Renewal); or (B) Executive resigns during the Term
for Good Reason, then the Company will pay Executive (a) Executive's Average
Base Salary (as defined below) and (b) Executive's Average Assumed Cash
Incentive Compensation (as defined below), over the one-year periods following
termination of employment.  Payments under this Section 5(c) for Executive’s
Base Salary or Average Base Salary will be made in accordance with Section 3(a)
of this Agreement as if they were Base Salary.  All stock options, stock awards
and similar equity right, if any, granted to Executive and outstanding as of the
Date of Termination shall vest and become exercisable immediately prior to the
Date of Termination and shall remain exercisable for a period of ninety (90)
days following the Date of Termination (or, if sooner, the end of the scheduled
term).  "Executive's Average Base Salary" means Executive's Base Salary for the
most recent two years (including the year in which the Date of Termination
occurs) divided by two. "Executive's Average Assumed Cash Incentive
Compensation" means all annual bonuses earned as incentive compensation
including under the Company's annual performance bonus, but not including the
value of any long-term incentive awards, in consideration of services for the
two (2) most recent completed fiscal years prior to the Date of Termination,
divided by two (2), or the average annual bonuses earned in such shorter number
of fiscal years during which an annual bonus incentive program existed.

 

The payments under this Section 5(c) are subject to, and conditional upon,
Executive executing a general release within 60 days after the Date of
Termination of all statutory and common law claims relating to employment and
termination from employment in the form attached hereto as Exhibit A (which
release must also be signed by the Company and promptly provided to Executive)
and such release becoming irrevocable during such 60-day period. Except as
provided in the

6

--------------------------------------------------------------------------------

 

 

following paragraph with respect to benefit coverage during such 60-day period,
if the 60-day period begins in one taxable year and ends in a second taxable
year, no payments or benefits will commence until the second taxable year (and,
in such event, the first such payment will include any amount that would, but
for the requirement that the payment or benefit commence in the second year,
have been paid in the first such taxable year.)

 

In the event (A) the Company terminates Executive's employment during the Term
other than for Cause, death, or Disability (including if the Company terminates
Executive’s employment by Non-Renewal); or (C) Executive resigns during the Term
for Good Reason, the Company shall also maintain in full force and effect, for
the continued benefit of Executive and Executive’s dependents for a period equal
to two (2) years, all employee insurance benefit plans and programs to which
Executive was entitled prior to the Date of Termination (including, without
limitation, the health, dental, vision, life and other voluntary insurance
programs, but specifically excluding any company paid disability plan or program
provided by the Company) if Executive's continued participation is permissible
under the general terms and provisions of such plans and programs and Executive
continues to pay all applicable premiums. In the event that Executive's
participation in any health, medical or life insurance plan or program is barred
by the terms thereof or by law, including the 2010 health care reform law, the
Company shall increase the payment above, by a lump sum amount equal to the
premiums, if any, that would have been paid with respect to Executive by the
Company during the two (2) year period described in the preceding sentence under
the plans or programs in which Executive’s participation is barred..  Coverage
shall be provided during the 60-day period following termination of employment
whether or not a release (described above) has been executed, but will not
continue beyond that time absent execution of, and failure to revoke, the
required release.

 

Executive recognizes and accepts that the Company shall not, in any case, be
responsible for any additional amount, severance pay, termination pay, severance
obligation, incentive compensation payments, costs, attorney’s fees or other
damages whatsoever arising from termination of Executive's employment, above and
beyond those specifically provided for herein. Notwithstanding anything herein
to the contrary, Executive shall maintain his/her rights under any Company
sponsored qualified or nonqualified retirement plan.

 

6.Executive's Covenants.    Executive hereby acknowledges that this Agreement
provides Executive with additional benefits that he/she did not have under
his/her prior agreement.

 

(a) Nondisclosure. At all times during and after the term of this Agreement,
Executive shall not disclose or reveal to any Unauthorized Person Confidential
Information relating to the members of the Company Group. For purposes of this
Section 6, Confidential Information is all information relating to the members
of the Company Group that is not known by or readily available to the general
public or which becomes known by or readily available to the general public as a
result of any improper act or omission of Executive. Notwithstanding anything
herein to the contrary, Executive may reveal information, as necessary, (i)
pursuant to Executive’s conducting Company business during the Term or (ii) when
required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company, by any
administrative body or legislative body (including a

7

--------------------------------------------------------------------------------

 

 

committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information, or as otherwise required by law.  For purposes
of this Section 6, Unauthorized Person is any person or entity, within or
without the Company, who does not need to know the Confidential Information in
order to advance a legitimate business interest of the Company, unless the
Company has a relationship or agreement with that person or entity such that the
person or entity has an enforceable obligation to maintain the confidentiality
of the Confidential Information; provided that nothing in this Section 6(a)
shall prevent Executive from disclosing Confidential Information to any person
within or without the Company as Executive reasonably believes necessary to
facilitate the performance of Executive’s material duties and responsibilities
as specified in Section 1.

 

(b) Non-Competition. During the Term hereof and for a period of one (1) year
following Executive's termination of employment for any reason, Executive shall
not, except with the Company's express prior written consent, directly or
indirectly, in any capacity, for the benefit of any entity or person:

 

(1) Solicit any entity or person who is or during such period becomes a
customer, supplier, salesman, agent or representative of any member of the
Company Group, in any manner which interferes or might interfere with such
entity or person's relationship with any member of the Company Group, or in an
effort to obtain such entity or person as a customer, supplier, salesman, agent,
or representative of any business in competition with any member of the Company
Group  which conducts operations within 15 miles of any office or facility
owned, leased or operated by any member of the Company Group or in any county,
or similar political subdivision, in which any member of the Company Group
conducts substantial business.

 

(2) Solicit the employment of any person who is, or was at any time during the
three (3) months immediately prior to the termination of Executive’s employment,
an employee, consultant, officer or director of any member of the Company Group
(except for such employment by any member of the Company Group);

 

(3) Hire any person (whether as an employee, officer, director, agent,
consultant or independent contractor) who is, or was at any time during the
three (3) months prior to termination of Executive’s employment, an officer or
managing director of the any member of the Company Group (except for such
employment by any member of the Company Group);

 

(4) Establish, engage, own, manage, operate, join or control, or participate in
the establishment, ownership (other than as the owner of less than one percent
of the stock of a corporation whose shares are publicly traded), management,
operation or control of, or be a director, officer, employee, salesman, agent or
representative of, or be a consultant to, any entity or person in any business
in competition with any member of the Company Group, if such entity or person
has any office or facility at any location within 15 miles of any office or
facility owned, leased or operated by any member of the Company Group or
conducts substantial business in any county, or similar political subdivision,
in which any member of the Company Group conducts substantial business, or act
or conduct

8

--------------------------------------------------------------------------------

 

 

himself/herself in any manner which Executive would have reason to believe
inimical or contrary to the best interests of the Company.

 

 

(c) If Executive’s employment is terminated in any manner, including
non-renewal, other than by the Company with Cause or for Disability, or by the
Executive without Good Reason, the time period for the restrictions in Section
6(b)(4) will be the same as the time period during which Executive is to
continue to receive his or her Base Salary under this Agreement or, if the
post-termination severance payments related to Base Salary is paid in a lump
sum, the time period for the restrictions in Section 6(b)(4) will equal to the
number of years of Base Salary payable to the Executive as severance (e.g.,
if  Executive is entitled to payments under Section 5(c), time period for the
restrictions in Section 6(b)(4) will equal one year).

 

(d) Enforcement. Executive acknowledges that any breach by Executive of any of
the covenants and agreements of this Section 6 ("Covenants") will result in
irreparable injury to the Company for which money damages could not adequately
compensate the Company, and therefore, in the event of any such breach, the
Company shall be entitled, in addition to all other rights and remedies which
the Company may have at law or in equity, to have an injunction issued by any
competent court enjoining and restraining Executive and/or all other entities or
persons involved therein from continuing such breach. The existence of any claim
or cause of action which Executive or any such other entity or person may have
against the Company shall not constitute a defense or bar to the enforcement of
any of the Covenants. If the Company is obliged to resort to litigation to
enforce any of the Covenants which has a fixed term, then such term shall be
extended for a period of time equal to the period during which a material breach
of such Covenant was occurring, beginning on the date of a final court order
(without further right of appeal) holding that such a material breach occurred,
or, if later, the last day of the original fixed term of such Covenant.   For
purposes of Section 8(d), the term “Company” shall include all affiliates and
subsidiaries of the Company.

 

(e) Consideration. Executive expressly acknowledges that the Covenants are a
material part of the consideration bargained for by the Company and, without the
agreement of Executive to be bound by the Covenants, the Company would not have
agreed to enter into this Agreement.

 

 

(f) Scope. If any portion of any Covenant or its application is construed to be
invalid, illegal or unenforceable, then the other portions and their application
shall not be affected thereby and shall be enforceable without regard thereto.
If any of the Covenants is determined to be unenforceable because of its scope,
duration, geographical area or similar factor, then the court making such
determination shall have the power to reduce or limit such scope, duration, area
or other factor, and such Covenant shall then be enforceable in its reduced or
limited form.

 

7. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.

 

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment provided for under this Agreement be reduced by any
compensation earned by Executive

9

--------------------------------------------------------------------------------

 

 

as the result of employment by another employer after the Date of Termination,
or otherwise. The amounts payable to Executive under Section 5 hereof shall not
be treated as damages but as severance compensation to which Executive is
entitled by reason of termination of Executive's employment in the circumstances
contemplated by this Agreement.

8. Duties Upon Termination.

 

(a) Return of Materials. Executive agrees that he/she will, upon termination of
his/her employment with the Company for any reason whatsoever, deliver to the
Company or where delivery of the documents is not feasible, such as electronic
documents and records, destroy any and all records, forms, contracts, memoranda,
work papers, lists of names or other customer data and any other articles or
papers which have come into Executive’s possession by reason of his/her
employment with the Company or which he/she holds for the Company, regardless of
whether or not any of said items were prepared by Executive, and he/she shall
not retain memoranda or copies of any of said items. Executive shall assign to
the Company all rights to trade secrets and the products relating to the
Company's business developed by Executive alone or in conjunction with others at
any time alike employed by the Company. Notwithstanding anything herein to the
contrary, Executive may retain this Agreement, any documents relating to this
Agreement and any documents relating to Executive's compensation, benefits,
retirement plans and deferred compensation plans, and Executive may retain
copies of certain non-confidential materials, with the prior consent of the CEO.

 

(b) Resignation from All Positions. Notwithstanding any other provision of this
Agreement, upon the termination of Executive's employment for any reason, unless
otherwise requested by the CEO, Executive shall immediately resign from all
positions that he/she holds or has ever held with any member of the Company
Group (and with any other entities with respect to which the Company has
requested Executive to perform services). Executive hereby agrees to execute any
and all documentation to effectuate such resignations upon request by the
Company, but he/she shall be treated for all purposes as having so resigned upon
termination of his/her employment, regardless of when or whether he/she executes
any such documentation.

 

 

(c) Cooperation. For a period of two (2) years following the termination of
Executive’s employment, Executive will respond to reasonable, limited inquiries
from any member of the Company Group with respect to matters within Executive's
knowledge. Executive need only respond to such inquiries by telephone or E-mail,
and the amount of detail in such response and the promptness with which it is
made will depend on, among other things, the other demands on Executive's time.

 

9. Miscellaneous.

 

(a)Notices. All notices, requests, demands, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if and when (1) delivered personally,
(2) mailed by first class certified mail, return receipt requested, postage
prepaid, or (3) sent by a nationally recognized express courier service, postage
or delivery changes prepaid, with receipt, or (4) delivered by telecopy (with
receipt, and with original delivered in accordance with any of (1), (2) or (3)
above) to the

10

--------------------------------------------------------------------------------

 

 

parties at their respective addresses stated below or to such other addresses of
which the parties may give notice in accordance with this Section.

 

To Executive at the Executive’s address in the Company’s records.

To the Company at:

Genesis Administrative Services, LLC

101 East State Street

Kennett Square PA 19348

Attention: Law Department

Attention: CEO

 

And with a copy to:

The Chairman of the Board at the address provided to the Executive by the
Company from time to time

 

And with a copy to:

The Chairman of the Compensation Committee at the address provided to the
Executive by the Company from time to time

 

 

(b) Entire Understanding. This Agreement sets forth the entire understanding
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous, written, oral, expressed or implied, communications,
agreements and understandings with respect to the subject matter hereof. Upon
effectiveness of this Agreement, this Agreement supersedes all prior agreements
(including but not limited to the Current Employment Agreement) and discussions
between the Company and Executive regarding the same subject matter.

 

(c) Modification. Except for increases in compensation made as provided in
section 3(a), this Agreement shall not be amended, modified, supplemented or
terminated except in writing signed by both parties. No action taken by the
Company hereunder, including without limitation any waiver, consent or approval,
shall be effective unless recommended by the CEO and approved by the Board. 

 

(d) Termination of Prior Employment Agreements. All prior employment agreements
between Executive and the Company and/or any of its affiliates (and any of their
predecessors) are hereby terminated as of the Effective Date.

 

(e) Assignability and Binding Effect. This Agreement (including the covenants
set forth in Section 6) shall inure to the benefit of and shall be binding upon
the Company and its successors (including successors to all or substantially all
of the Company's assets) and permitted assigns and upon Executive and
Executive's heirs, executors, legal representatives, successors

11

--------------------------------------------------------------------------------

 

 

and permitted assigns. This Agreement, including but not limited to the
covenants contained in Section 6 above, may be assigned or otherwise transferred
by the Company to any of its successors (including successors to all or
substantially all of the Company's assets), subsidiaries or other affiliates and
by such transferees to its subsidiaries or other affiliates, provided that, in
any assignment or transfer the assignee or transferee agrees to be bound by the
terms and conditions hereof. Upon assignment or transfer, the "Company" herein
shall mean the buyer, assignee or transferee of this Agreement. This Agreement
may not, however, be assigned by Executive to a third party, nor may Executive
delegate his/her duties under this Agreement.

 

(f) Severability. If any provision of this Agreement is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original hereof, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one counterpart hereof.

 

(h) Section Headings. Section and subsection headings in this Agreement are
inserted for convenience of reference only, and shall neither constitute a part
of this Agreement nor affect its construction, interpretation, meaning or
effect.

 

(i) References. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or penults.

 

(j) Governing Law and Venue. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of the
Commonwealth of Pennsylvania applicable to agreements made and to be performed
entirely therein.  The parties consent to the authority and exclusive
jurisdiction of the Court of Common Pleas for Chester County, Pennsylvania or
the United States District Court for the Eastern District of Pennsylvania for
purposes of any dispute related to this Agreement.

 

(k)Approval and Authorizations. The execution and the implementation of the
terms and conditions of this Agreement have been fully authorized by the Board
of Managers of the Company upon the recommendation of the CEO. 

 

(l)Indulgences, Etc. Neither the failure nor delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

(m) Attorney’s Fees.  In the event that Executive institutes any legal action to
enforce Executive’s rights under, or to recover damages for breach of this
Agreement, Executive, if

12

--------------------------------------------------------------------------------

 

 

Executive is the prevailing party, shall be entitled to recover from the Company
any reasonable expenses for attorney’s fees and disbursements incurred by
Executive.

 

(n) Code Section 409A. This Agreement is intended to comply with Code Section
409A and Treasury Regulations thereunder (“409A”) and shall be administered and
interpreted accordingly, including, without limitation, interpretation of
“termination of employment” in a manner consistent with the definition of
separation from service under 409A.  Any installment payments hereunder shall be
treated as separate payments for purposes of 409A’s rules regarding treatment of
installment payments as single versus separate payments.  Notwithstanding any
other Section of this Agreement, any reimbursements hereunder (other than tax
gross-up payments) shall be made by the end of the calendar year following the
calendar year in which the related expense is incurred (or by such earlier date
prescribed elsewhere in this Agreement).  Any expense reimbursements hereunder
during a calendar year will not affect the amount of expenses eligible for
reimbursement during any other calendar year.  The right to any expense
reimbursement pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit.  Notwithstanding any other Section of this
Agreement, reimbursement of expenses incurred due to a tax audit or litigation
and any tax-gross up payment shall be made by the end of the calendar year
following the calendar year in which the related taxes are remitted to the
applicable taxing authority, or where no taxes are remitted, the end of the
calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation (or by such earlier date prescribed elsewhere in this Agreement.)  In
the event Executive is a specified employee of a public company on the Date of
Termination then, to the extent required by 409A, payments hereunder shall be
made or commence, as applicable, on the first day of the month following the
six-month anniversary of the Date of Termination, with amounts that would have
been paid during such six-month delay included in the first payment.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under 409A,
if any payments are due under Section 5(c) with respect to a termination of
employment which occurred during 2015, such payments shall be made under payment
timing rules provided for substantially similar payments under the Current
Employment Agreement.

 

(o) Indemnification. (i) The Company shall maintain in effect, during the Term
and for a period of at least six (6) years following the Term, directors’ and
officers’ liability insurance and fiduciary liability insurance covering
Executive and his Legal Representatives (as defined below), with benefits and
levels of coverage at least as favorable as that provided under the Company’s
policies as of immediately following the Effective Date.  Such insurance shall
be obtained from an insurance carrier with the same or better credit rating as
the Company’s insurance carrier, with respect to such policies, as of
immediately following the Effective Date. The Company shall indemnify Executive
and Executive’s beneficiaries and successors (the “Legal Representatives”) to
the fullest extent permitted by applicable law against all costs, charges,
damages, amounts paid in settlement or expenses (including reasonable attorneys’
fees) whatsoever incurred or sustained by Executive or Executive’s Legal
Representatives in connection with any threatened, pending or completed action,
suit or proceeding to which Executive or Executive’s Legal Representatives may
be made a party as a result of the entering into of this Agreement or the
performance of services hereunder. This indemnification provision is in addition
to, and is not in substitution for, any other indemnification rights that
Executive

13

--------------------------------------------------------------------------------

 

 

might have under any insurance policy, the Company’s governance documents, or
any other plan, policy or agreement which provides indemnification rights for
Executive; provided, however, that any indemnity payments made pursuant to this
Section (o) shall not be duplicative of payments made pursuant to any insurance
policy, the Company’s governance documents, or any other plan, policy or
agreement which provides indemnification rights for Executive.

 

(ii) Notice of Claim. Executive shall give to the Company notice of any claim
made against him / her for which indemnification will or could be sought under
this Section (o). In addition, Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within Executive’s
power, at such times and places as are convenient for Executive.

 

(iii)Defense of Claim. With respect to any claim under this Section (o) as to
which Executive notifies the Company of the commencement thereof:

 

(A)The Company will be entitled to participate therein at its own expense; and

 

(B)To the extent that it may wish, the Company will be entitled to assume the
defense thereof, with counsel reasonably satisfactory to Executive, which in the
Company’s sole discretion may be regular counsel to the Company and may be
counsel to other officers and directors of any member of the Company Group.

 

(C)The Company shall not be liable to indemnify Executive under this Section (o)
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
without Executive’s written consent, which (i) would impose any penalty or
limitation on Executive, or (ii) does not deny all liability and wrongdoing by
Executive. Neither the Company nor Executive will unreasonably withhold or delay
their consent to any proposed settlement.

 

(iv) Timing of Payment. The Company shall pay all costs and expenses (including
reasonable attorneys’ fees) incurred by Executive or Executive’s Legal
Representatives in connection with the investigation, defense, settlement or
appeal of any action, suit or proceeding within thirty days of presentation to
the Company of an itemized statement of such costs and expenses. The Company
shall pay any damages or settlement amounts to the claiming party when such
amounts are due and owing under any court order or settlement document. If the
Company does not pay any amounts on a timely basis, Executive or his Legal
Representatives may bring a claim for payment against the Company and the
Company shall pay Executive’s or his Legal Representative’s costs and expenses
(including reasonable attorneys’ fees) in connection with such claim.

 

(v) Survival. Notwithstanding anything contained herein to the contrary, the
provisions of this Section (o) shall survive the termination of this Agreement.

 

[Signature Page follows]





14

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above mentioned, under seal, intending to be legally bound hereby.

 

Genesis Administrative Services, LLC

 

 

 

By:  /s/ George V. Hager, Jr.

Name:George V. Hager, Jr.

Title:Chief Executive Officer

 

EXECUTIVE:

 

 

/s/ Paul Bach

Paul Bach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]



15

--------------------------------------------------------------------------------

 

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement ("Release") is entered into as of this __ day of
___________, ___, hereinafter "Execution Date", by and between Paul
Bach (hereinafter "Employee"), and Genesis Administrative Services, LLC and its
successors and assigns (hereinafter, the Company"). The Employee and the Company
are sometimes collectively referred to as the "Parties".

1.



The Employee's employment with the Company is terminated effective the __ day of
__________, ____, (hereinafter "Termination Date"). The Parties have agreed to
avoid and resolve any alleged existing or potential disagreements between them
arising out of or connected with the Employee's employment with the Company
including the termination thereof. The Company expressly disclaims any
wrongdoing or any liability to the Employee.

2.



The Company agrees to provide the Employee the severance benefits provided for
in his/her Employment Agreement with the Company, after he/she executes this
Release and the Release becomes effective pursuant to its terms. 

 

3.



Employee represents that he/she has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges relating to his/her
employment with, or resignation from, the Company, provided, however, that
nothing contained in this Section 3 shall prohibit Employee from bringing a
claim to challenge the validity of the ADEA Release in Section 9
herein.  Employee acknowledges that he / she has been paid all salary, bonuses,
and other compensation and reimbursable expenses due him / her from the Company.
Employee further represents that he / she has advised the Company's General
Counsel or Compliance Officer of any potential violation of law, regulation,
contractual obligation or Company policy, by the Company or any entity acting
for the Company, of which he / she is aware.  In consideration of the benefits
described in Section 2, for Employee and Employee’s heirs, administrators,
representatives, executors, successors and assigns (collectively, "Releasers"),
Employee agrees to release the Company, its subsidiaries, affiliates, and their
respective parents, direct or indirect subsidiaries, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization, any predecessors, successors, joint ventures, and parents of any
such entity, and any and all of their respective past or present shareholders,
partners, directors, officers, employees, consultants, independent contractors,
trustees, administrators, insurers, agents, attorneys, representatives and
fiduciaries, including without limitation all persons acting by, through, under
or in concert with any of them (collectively, the "Released Parties"), from any
and all claims, charges, complaints, causes of action or demands of whatever
kind or nature that Employee and his/her Releasers now have or have ever had
against the Released Parties, whether known or unknown, including but not
limited to: wrongful or tortious termination; constructive discharge; implied or
express employment contracts and/or estoppel; discrimination and/or retaliation
under any federal, state or local statute or regulation, specifically including
any claims Employee may have under the Americans with Disabilities

16

--------------------------------------------------------------------------------

 

 

Act, Title VII of the Civil Rights Act of 1964 as amended, the discrimination or
other employment laws of the Commonwealth of Pennsylvania; any claims brought
under any federal or state statute or regulation for non-payment of wages or
other compensation, including grants of stock options or any other equity
compensation; and libel, slander, or breach of contract other than the breach of
this Release. This Release specifically excludes claims, charges, complaints,
causes of action or demand that (a) post-date the Termination Date, (b) relate
to any unemployment compensation claim Employee may have, (c) involve rights to
receive vested benefits to which Employee is entitled as of the Termination Date
under any qualified or nonqualified employee benefit plans and arrangements of
the Company, or (d) relate to claims for indemnification as provided under
applicable law, any applicable insurance policies, e.g., directors and officers
insurance, the Articles of Incorporation or By-Laws of the Company or any
affiliate of the Company, or any applicable policy statements or indemnification
agreements by or with the Company or any affiliate of the Company.

 

4.



The Company, on its own behalf and on behalf of the Released Parties, hereby
releases Employee from all claims, causes of actions, demands or liabilities
which arose against the Employee on or before the time it signs this Agreement.
This release covers any claims, whether the facts or circumstances giving rise
to them are currently known or unknown. This Paragraph, however, does not apply
to or adversely affect any claims against Employee which allege or involve the
following: (i) a failure to deal fairly with the Company or its shareholders in
connection with a matter in which Employee has a conflict of interest; (ii) a
violation of criminal law, unless Employee has reasonable cause to believe that
his/her conduct was lawful; or (iii) willful misconduct or gross negligence by
Employee; or (iv) post-termination obligations owed by him/her to the Company
under the Employment Agreement date February 2, 2015 between the Company and the
Employee. The Company will indemnify Employee for reasonable attorneys' fees,
costs and damages which may arise in connection with any proceeding by the
Company or any Released Party which is inconsistent with this Release by the
Company and the Released Parties.

 

5.



Employee agrees to keep the fact that this Release exists and the terms of this
Release in strict confidence except to his/her immediate family and his/her
financial and legal advisors on a need-to-know basis, except as required by law.

 

6.



Employee agrees not to make any derogatory statement with regard to the
performance, character, or reputation of the Company, its personnel or
employees, officers, owners, or attorneys and any and all related entities, or
assert that any current or former employee, agent, director or officer of same
has acted improperly or unlawfully with respect to Employee.  Employee
acknowledges that during his/her employment with Employer he/she was one of
Employer’s highest level executives.  Employee further acknowledges that he/she
participated in and was privy to attorney-client communications and other
privileged matters.  In addition to his/her post-termination non-disclosure
obligations, Employee further agrees that he/she will also keep all such
communications and matters confidential.  Employee agrees that he/she will not
provide information or testimony about any information he/she gained through
his/her employment with Employer unless requested by Employer or unless Employee
receives an enforceable subpoena compelling his/her

17

--------------------------------------------------------------------------------

 

 

testimony.  Employee agrees to promptly notify Company of the receipt of any
such subpoena.  Employee also agrees not to communicate in any manner with the
press (including, without limitation, internet, television, radio, magazine, and
newspaper) without the express written consent of the Company, regarding the
Company and its business activities.

 

7.



Employee warrants that no promise or inducement has been offered for this
Release other than as set forth herein and that this Release is executed without
reliance upon any other promises or representations, oral or written. Any
modification of this Release must be made in writing and be signed by Employee
and the Company.

8.



If any provision of this Release or compliance by Employee or the Company with
any provision of the Release constitutes a violation of any law, or is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, such provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Release, which provisions will remain binding on
both Employee and the Company. This Release is governed by, and construed and
interpreted in accordance with the laws of the State of Pennsylvania, without
regard to principles of conflicts of law. Employee consents to venue and
personal jurisdiction in the State of Pennsylvania for disputes arising under
this Release. This Release represents the entire understanding with the Parties
with respect to subject matter herein, no oral representations have been made or
relied upon by the Parties.

9.



In further recognition of the above, Employee hereby releases and discharges the
Released Parties from any and all claims, actions and causes of action that
he/she may have against the Released Parties, as of the date of the execution of
this Release, arising under the Age Discrimination in Employment Act of 1967, as
amended ("ADEA"), and the applicable rules and regulations promulgated
thereunder.  The Employee acknowledges and understands that ADEA is a federal
statute that prohibits discrimination on the basis of age in employment,
benefits and benefit plans. Employee specifically agrees and acknowledges that:
(A) the release in this Section 9 was granted in exchange for the receipt of
consideration that exceeds the amount to which he/she would otherwise be
entitled to receive upon termination of his/her employment; (B) his/her waiver
of rights under this Release is knowing and voluntary as required under the
Older Workers Benefit Protection Act; (B) that he/she has read and understands
the terms of this Release; (C) he/she has hereby been advised in writing by the
Company to consult with an attorney prior to executing this Release; (D) the
Company has given him/her a period of up to twenty-one (21) days within which to
consider this Release, which period shall be waived by the Employee's voluntary
execution prior to the expiration of the twenty-one day period; and (E)
following his/her execution of this Release he/she has seven (7) days in which
to revoke his/her release as set forth in this Section 9 only and that, if
he/she chooses not to so revoke, the Release in this Section 9 shall then become
effective and enforceable and the payment listed above shall then be made to
his/her in accordance with the terms of this Release. To cancel this Release,
Employee understands that he/she must give a written revocation to the General
Counsel of the Company, either by hand delivery or

18

--------------------------------------------------------------------------------

 

 

certified mail within the seven-day period. If he/she rescinds the Release, it
will not become effective or enforceable and he/she will not be entitled to any
benefits from the Company.

 

10.



EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS   CAREFULLY READ AND
VOLUNTARILY SIGNED THIS RELEASE, THAT HE/SHE HAS HAD AN OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS/HER CHOICE, AND THAT HE/SHE SIGNS THIS RELEASE WITH THE
INTENT OF RELEASING THE RELEASED PARTIES TO THE EXTENT SET FORTH HEREIN.

11.



In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.

 

ACCEPTED AND AGREED TO:

 

__________________________________________________

 

Genesis Administrative Services, LLCPaul Bach

 

 

Dated: _______________________  Dated:________________________

 

 

 

19

--------------------------------------------------------------------------------